Citation Nr: 1828268	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  17-61 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for the residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for a left shoulder condition.

3.  Entitlement to service connection for a right shoulder condition.

4.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from March 1953 to February 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2017 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran, his spouse, and his son appeared and testified before the undersigned Veterans Law Judge at a videoconference hearing conducted in March 2018.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, this appeal must be remanded for further evidentiary development.

As part of its duties to assist a claimant, VA may be required to provide a claimant with a medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, once VA undertakes the effort to afford a claimant with an examination, VA must ensure that this examination is adequate.  Id.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

With respect to the Veteran's claim for an increased evaluation for the residuals of a TBI, he has repeatedly contended that the cognitive and neurological symptoms that he has developed are due to his in-service head injury.  To evaluate his claim, the Veteran was afforded medical examinations in September 2017.  The examiners who completed those evaluations ultimately opined that the Veteran did not have any subjective symptoms attributable to the Veteran's TBI.  However, a review of the Veteran's claims file indicates that the Veteran has almost exclusively received treatment for all his medical and psychological symptoms from non-VA providers during the period on appeal.  Unfortunately, none of those treatment records were received by VA at the time the September 2017 examiners reviewed the claims file.  As these clinicians did not have the opportunity to review the substantial amount of post-service treatment records, the Board finds that their medical opinions are not based upon a sufficient consideration of the Veteran's medical history and the Veteran should be afforded an additional TBI evaluation.  See D'Aries, supra.

The record also indicates that the Veteran has not received a medical examination in connection with his claims for service connection of bilateral shoulder disabilities and obstructive sleep apnea.  The Veteran's private treatment notes indicate he has a current diagnosis of arthritis in each shoulder in addition to obstructive sleep apnea.  At the hearing, he also provided competent evidence that the symptoms of these disabilities began in and have continued since his active duty service.  As such, the Board finds that the Veteran must be afforded a medical examination to evaluate the nature and etiology of these disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, contact the Veteran and ask him to identify and authorize release for all non-VA treatment he has received for his shoulder disabilities, sleep apnea, TBI, or neurological or psychological symptoms.  For any provider identified, make reasonable efforts to obtain and associate with the claims file all records, to include the reports of psychological care from June 2016 that are referenced in Kaiser records but do not appear to be in the claims file.

3.  After completing items one and two, schedule the Veteran for a medical examination to identify and determine the current severity of any TBI residuals.  The examiner is to be provided and review the entire claims file.

The examiner is requested to perform all necessary testing in accordance with the Compensation and Pension Examination TBI Examination Guidelines, and provide findings in accordance with the applicable worksheets for rating TBIs.  

4.  Contemporaneously with the third directive, provide the Veteran with medical examinations to determine the nature and etiology of any right or left shoulder disabilities and obstructive sleep apnea.  The examiner is to be provided and review the entire claims file and should conduct any tests or studies deemed necessary.  

a.  After personally examining the Veteran and reviewing the record, the examiner is asked whether it is at least as likely as not (50 percent probability or greater) that a right shoulder disability, a left shoulder disability, or obstructive sleep apnea arose in or are otherwise etiologically related to service.  

b.  With respect to the Veteran's claim for obstructive sleep apnea, the examiner is also asked to provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the Veteran's apnea is (1) proximately due to or (2) has been aggravated by (worsened beyond the natural progression of the disability) the Veteran's TBI or its residuals.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




